This cause came to be heard upon respondent’s response to the show cause order issued by this court on March 13, 2003. Upon consideration thereof,
IT IS ORDERED that no action shall be taken at this time, provided respondent registers for inactive status with the Attorney Registration Section pursuant to Gov.Bar R. VI(3) within ten days of the date of this order and does not engage farther in the practice of law.
Moyer, C.J., and O’Connor, J., would order respondent to appear.
Cook, J., would find respondent in contempt and suspend three days in jail, provided that respondent pays his CLE fine of $1,240 within 90 days and does not engage further in the practice of law.